Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user device configure to interact … by providing …,”  in claims 1, 2, 12, and 13. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The hardware structure for the user device is in claim 3, ¶ [0008], ¶ [0019]. The algorithm for the claimed functions is described in ¶ [0023] and ¶ [0019] as examples.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: claimed functions by “display device,” because independent claims 1 and 12 recite “display device” including hardware structures such as a processor, a memory, etc. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities: the phrase "text- or word-based" should be "text-based or word-based".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 12 recite “the at least one display device disposed beside or in a vicinity of the at least one item.” The terms “beside” and “vicinity” are relative terms which render the claims indefinite. The terms “beside” and “vicinity” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason. For examining purposes, “beside” and “vicinity” are not given patentable weight. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites “determine the location of the display device, the location of the user device, and/or the proximity of the user device to the display device.” There is insufficient antecedent basis for “the location … the location … the proximity” in the claim. For examining purposes, the limitation is interpreted to be “determine a location of the display device, a location of the user device, and/or a proximity of the user device to the display device.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Exemplary claim 1 is directed to a statutory category, a system (machine claim)
Step 2A: Prong 1: Claim 1 recites “A system for interacting with at least one item, comprising: … a user device configured to interact with the at least one display device by providing, on the at least one display device via the visual indictor element and/or the user device via a display screen of the user device, a visual popularity indicator and a visual sale status indicator for the at least one item.” The claims are directed to a mechanism to view and purchase (e.g. auction and bid) an item. Thus, the claim limitations fall within the “Certain Methods Of Organizing Human Activity” grouping of abstract idea--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Prong 2: Moreover, the additional elements individually or as a whole do not integrate the judicial exception into a practical application, for example an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Specifically, the limitations “at least one display device comprising a housing, a visual indictor element, a processor, a memory, and wireless communication capabilities” are just applying the judicial exception to a general-purpose computer and namely “apply it” (MPEP 2106.05(f)); the limitation “the at least one display device disposed beside or in a vicinity of the at least one item” is mere adding insignificant extra-solution activity to the judicial exception (mere data gathering, selecting a particular data source or type of data to be manipulated, insignificant application) (MPEP 2106.05 (g)). In addition, the claimed solution is not directed to an improvement in the functioning of the computer itself or any other technology or technical field. In other words, the focus of the claims is not on an improvement in computer/network capabilities, but on certain independently abstract ideas that use computers as tools. Specifically, paragraphs 2 and 3 of the PG Pub. of the present application describe that the claimed invention is just using a computer network system for displaying, purchasing, learning about, following, and interacting with artwork to make view and purchase of artwork more convenient. The underlying invention recites a fundamental practice long prevalent in our system of commerce and a building block of the modern society for reviewing and purchasing items. The underlying invention can be performed by human beings. For example, at a gallery, a staff standing next to an artwork can interact with any customer and provide information of the art work (e.g. popularity/sales information) to the customer; the customer can also place a bid/purchase on the artwork via interacting with the staff. Therefore the claimed invention is just implement a fundamental practice on computers and networks and thus the claimed invention not computer/network intrinsic, rather, a process that qualifies as an abstract idea for which computers/networks are invoked merely as a tool. Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
Step 2B: Further, the claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea when considered both individually and as a whole. Specifically, when considered individually, besides the additional elements, analyzed under 2A, directed to implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f)), adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05 (g)) and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05 (h)), the additional elements, “a user device configured to interact with the at least one display device by providing, on the at least one display device via the visual indictor element and/or the user device via a display screen of the user device, a visual popularity indicator and a visual sale status indicator for the at least one item,” are just receiving or transmitting data over a network, which are mere judicial-recognized well-understood, routine, conventional activities (MPEP 2106.05(d)(II)); When considered as a whole, the combination of these additional elements is no more than mere automation of organizing human activity that were in years past performed manually by people when engaging with product/art displaying and sale (See paragraphs 2 and 3 of the PG Pub. of the present application). Instead the claimed invention merely organizes product/art displaying, viewing, and selling using a computer and network system. Therefore the additional elements do not add significantly more to the claimed invention and thus the claim is ineligible.
Moreover, additional elements recited in claims 2-20 fail to integrate the judicial exception into a practical application or amount to significantly more as well. The additional elements include: 
“smartphone,” “tablet,” “IoT device,” “wearable device,” “laptop computer,” “desk top computer,” “processor,” “memory,” “visual indicator element,” “display screen,” etc. (claims 3, 12, 14) do not necessitate a conclusion that the claims amount to significantly more than the identified abstract idea because they are mere generic computer components and thus it is just implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f))
“interacting with the at least one display device using a user device; providing, on the at least one display device via the visual indictor element and/or the user device via a display screen of the user device, a visual popularity indicator and a visual sale status indicator for the at least one item” (claim 12 ) is just receiving or transmitting data over a network, which are mere judicial-recognized well-understood, routine, conventional activities; (MPEP 2106.05(d)(II)) 
“color-based indicator operating on a color gradient scale,” “text- or word-based indicator, etc. (claims 5, 7, 16, and 18) are mere adding insignificant extra-solution activity to the judicial exception (mere data gathering, selecting a particular data source or type of data to be manipulated, insignificant application); (MPEP 2106.05 (g))
“mobile device application,” “website,” “web-based platform,” “wireless communication capabilities,” “wi-fi, “ “Bluetooth,” “NFC,” “AIEPLAY,” “IoT,” “RFID,” “location positioning,” “motion detection,” “proximity detection,” etc. (claims 2, 3, 8, 9, 10, 13, 14, and 19) are generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05 (h))
Therefore, claims 2-20 contain the same deficiencies as claim 1 above and are also rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DICKSON (US 2002/0170961 A1), in view of RAGHUVEER (US 2016/0098773 A1), hereinafter DICKSON-RAGHUVEER.
Per claim 1, DICKSON teaches “A system for interacting with at least one item, (Fig.1, item 65; ABSTRACT, RFID-tagged items. The shopping cart attachment device is configured to automatically detect items as they are placed in (or removed from) the shopping cart, to automatically scan the RFID-tagged item information) comprising: at least one display device comprising a housing, (Figs.1, 2, shopping cart attachment device 70) a visual indictor element, (Fig. 2, display 52) a processor, (Fig.2, CPU 51), a memory, (Fig.2, memory 53) and wireless communication capabilities, (Fig.2, communication interface 71 for wireless communication 22 and 26) (¶ [0019-0021], the shopping cart attachment 70 is able to perform wireless communication 22 with the central processing system 30 and wireless communication 26 with the PDA 20 according to known communication techniques such as infrared techniques, Bluetooth techniques … As shown in FIGS. 1 and 2, the shopping cart attachment device 70 includes a CPU (Central Processing Unit) 51, a display device 52 (optionally provided), memory 53 (optionally provided), a communication interface 71, and a RFID tag reader 56, all operatively coupled … The communication interface 71 of the shopping cart attachment device 70 is configured to carry out the wireless communication 22 with the communication interface 16 of the central processing system 30, and the wireless communication 26 with the PDA 20. To provide the wireless communications 22 and 26, e.g., using Bluetooth techniques which provide short-range wireless communication) the at least one display device disposed beside or in a vicinity of the at least one item; (¶ [0022-0024], The RFID tag reader 56 is configured to detect automatically all RFID-tagged items 65 as they are placed in and/or removed from the shopping cart 60 and to scan automatically the RFID tags 81 on these items 65. To ensure that only those items in the customer's shopping cart 60 are read and not the items outside the cart 60 (e.g., items placed on store shelves), the reading range of the RFID tag reader 56 is set to equal the area within the shopping cart 60 … As the customer places RFID-tagged items 65 in and out of the customer's shopping cart 60 during his shopping process, the RFID tag reader 56 reads automatically the item information stored in the RFID tag of each item … During the shopping process, the customer picks up certain items in the store and places them into the customer's shopping cart 60. The RFID tag reader 56 mounted on the shopping cart 60 automatically detects placement of the items into (and removal of the items from) the shopping cart 60 and automatically scans the RFID tags on such items) and a user device (Figs.1, 2, PDA 20) configured to interact with the at least one display device (Figs.1, 2, shopping cart attachment device 70) by providing, on the at least one display device via the visual indictor element and/or the user device via a display screen of the user device, … a visual sale status indicator for the at least one item” (¶ [0025-0027], The retrieved product information identifies information helpful to the customer's shopping process, such as additional purchase suggestions associated with the items placed in the cart 60, locations or aisle numbers for the suggested purchase items, availability of coupons for the suggested purchase items, etc. The retrieved product information can further include nutritional information, expiration date and availability of coupons for the items in the shopping cart 60 and for the suggested purchase items. In fact, any information that will assist the customer in his or her shopping process can be provided to the customer based on the items placed in the shopping cart 60 … The shopping cart attachment device 70 then displays this product information on the display device 23 of the customer's PDA 20 using the wireless communication 26 … The message may also identify the locations in the store where the recommended additional purchase items can be found, the price of these recommended items, any sale information associated with the recommended items, and any other information helpful to the customer for purchasing the recommended items; ¶ [0029-0030], Since the shopping cart attachment device 70 reads all the RFID-tagged items placed inside the shopping cart 60, the shopping cart attachment device 70 can be configured easily to add up the prices of these items and to calculate the running total cost of these items which would be displayed on the customer's PDA 20 and/or the display device 52. This allows the customer to monitor his or her monetary spending as the customer shops … a “check-out” button or indicator is provided for managing the check-out process … can be a computer-generated button displayed on the display device 23 of the PDA 20. If the customer has completed his or her shopping and is ready to check out the items, the customer can actuate the check-out button on the attachment device 70 and/or on the PDA 20. This triggers communication with the store check-out system which displays a check-out message to the customer on the display device 23 and/or the display device 52; ¶ [0032], any information (e.g., suggested additional purchase items, etc.) that is displayed on the display device 23 of the customer's PDA 20 can be displayed on the display device 52 (if provided) of the shopping cart attachment device 70 in lieu of or in addition to the display device 23). 
Although DICKSON teaches providing/indicating various information of a product to a user including sale status of the product (e.g. coupon, checkout, etc.), DICKSON does not teach the product information including “a visual popularity indicator.”
In analogous teaching of providing users product information, RAGHUVEER teaches a graphical user interface providing users product information including a visual popularity indicator and a sale status indicator for a product (¶ [0051], Information pertaining to each product in the set of products may be provided at 208. For example, a product display module may provide the information for display via a graphical user interface. More particularly, the information for a product may indicate a manufacturer of the product, a model of the product, purchase price information associated with the product, and/or a level of popularity of the product … the information that is provided may indicate that out of 100 cameras sold in the past week, 60 were Nikon D80. In this manner, popularity insights for the past week or month may be provided in response to a product research query; ¶ [0021], product popularity insights may be provided to the user. Such product popularity insights may be provided independently, or may be provided in conjunction with search results).
Thus, given the teaching of RAGHUVEER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a user interface providing users product information including a visual popularity indicator and a sale status indicator for a product of RAGHUVEER into a user interface providing users product information for a product of DICKSON, such that a user interface would provide users product information including a visual popularity indicator and a sale status indicator for a product. One of ordinary skill in the art would have been motivated to do so because RAGHUVEER recognizes that it would have been advantageous to provide popularity and sales indicators to benefit users in searching for a product (¶ [0036], the server(s) 106 may gather information such as product popularity insights for a plurality of products for each one of a plurality of categories … top selling product lists on the Internet. For example, product purchase information … information pertinent to relevant and recent purchase decisions of other customers may be mined and aggregated to benefit an end user in his or her search mission; ¶ [0020-0021], The user may view numerous documents in his or her search for the desired information. Even after spending a significant amount of time reviewing documents, the user may still have difficulty finding the information they seek. Accordingly, the search process may be a frustrating experience for the user … product popularity insights may be provided to the user. Such product popularity insights may be provided independently, or may be provided in conjunction with search results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a user interface providing product information to users (a visual popularity indicator and a sale status indicator for a product) as taught by RAGHUVEER into another known method of a user interface providing product information to users as taught by DICKSON to yield predictable and reasonably successful results, especially given that RAGHUVEER and DICKSON are in the same field of endeavor of product sale (KSR MPEP 2143).

Per claim 12, DICKSON teaches “A method of interacting with at least one item, (Fig.1, item 65; ABSTRACT, RFID-tagged items. The shopping cart attachment device is configured to automatically detect items as they are placed in (or removed from) the shopping cart, to automatically scan the RFID-tagged item information) comprising: providing at least one display device comprising a housing, (Figs.1, 2, shopping cart attachment device 70) a visual indictor element, (Fig. 2, display 52) a processor, (Fig.2, CPU 51) a memory, (Fig.2, memory 53) and wireless communication capabilities; (Fig.2, communication interface 71 for wireless communication 22 and 26) (¶ [0019-0021], the shopping cart attachment 70 is able to perform wireless communication 22 with the central processing system 30 and wireless communication 26 with the PDA 20 according to known communication techniques such as infrared techniques, Bluetooth techniques … As shown in FIGS. 1 and 2, the shopping cart attachment device 70 includes a CPU (Central Processing Unit) 51, a display device 52 (optionally provided), memory 53 (optionally provided), a communication interface 71, and a RFID tag reader 56, all operatively coupled … The communication interface 71 of the shopping cart attachment device 70 is configured to carry out the wireless communication 22 with the communication interface 16 of the central processing system 30, and the wireless communication 26 with the PDA 20. To provide the wireless communications 22 and 26, e.g., using Bluetooth techniques which provide short-range wireless communication) disposing the at least one display device beside or in a vicinity of the at least one item; (¶ [0022-0024], The RFID tag reader 56 is configured to detect automatically all RFID-tagged items 65 as they are placed in and/or removed from the shopping cart 60 and to scan automatically the RFID tags 81 on these items 65. To ensure that only those items in the customer's shopping cart 60 are read and not the items outside the cart 60 (e.g., items placed on store shelves), the reading range of the RFID tag reader 56 is set to equal the area within the shopping cart 60 … As the customer places RFID-tagged items 65 in and out of the customer's shopping cart 60 during his shopping process, the RFID tag reader 56 reads automatically the item information stored in the RFID tag of each item … During the shopping process, the customer picks up certain items in the store and places them into the customer's shopping cart 60. The RFID tag reader 56 mounted on the shopping cart 60 automatically detects placement of the items into (and removal of the items from) the shopping cart 60 and automatically scans the RFID tags on such items) interacting with the at least one display device (Figs.1, 2, shopping cart attachment device 70) using a user device; (Figs.1, 2, PDA 20) and providing, on the at least one display device via the visual indictor element and/or the user device via a display screen of the user device, … a visual sale status indicator for the at least one item” (¶ [0025-0027], The retrieved product information identifies information helpful to the customer's shopping process, such as additional purchase suggestions associated with the items placed in the cart 60, locations or aisle numbers for the suggested purchase items, availability of coupons for the suggested purchase items, etc. The retrieved product information can further include nutritional information, expiration date and availability of coupons for the items in the shopping cart 60 and for the suggested purchase items. In fact, any information that will assist the customer in his or her shopping process can be provided to the customer based on the items placed in the shopping cart 60 … The shopping cart attachment device 70 then displays this product information on the display device 23 of the customer's PDA 20 using the wireless communication 26 … The message may also identify the locations in the store where the recommended additional purchase items can be found, the price of these recommended items, any sale information associated with the recommended items, and any other information helpful to the customer for purchasing the recommended items; ¶ [0029-0030], Since the shopping cart attachment device 70 reads all the RFID-tagged items placed inside the shopping cart 60, the shopping cart attachment device 70 can be configured easily to add up the prices of these items and to calculate the running total cost of these items which would be displayed on the customer's PDA 20 and/or the display device 52. This allows the customer to monitor his or her monetary spending as the customer shops … a “check-out” button or indicator is provided for managing the check-out process … can be a computer-generated button displayed on the display device 23 of the PDA 20. If the customer has completed his or her shopping and is ready to check out the items, the customer can actuate the check-out button on the attachment device 70 and/or on the PDA 20. This triggers communication with the store check-out system which displays a check-out message to the customer on the display device 23 and/or the display device 52; ¶ [0032], any information (e.g., suggested additional purchase items, etc.) that is displayed on the display device 23 of the customer's PDA 20 can be displayed on the display device 52 (if provided) of the shopping cart attachment device 70 in lieu of or in addition to the display device 23).
Although DICKSON teaches providing/indicating various information of a product to a user including sale status of the product (e.g. coupon, checkout, etc.), DICKSON does not teach the product information including “a visual popularity indicator.”
In analogous teaching of providing users product information, RAGHUVEER teaches a graphical user interface providing users product information including a visual popularity indicator and a sale status indicator for a product (¶ [0051], Information pertaining to each product in the set of products may be provided at 208. For example, a product display module may provide the information for display via a graphical user interface. More particularly, the information for a product may indicate a manufacturer of the product, a model of the product, purchase price information associated with the product, and/or a level of popularity of the product … the information that is provided may indicate that out of 100 cameras sold in the past week, 60 were Nikon D80. In this manner, popularity insights for the past week or month may be provided in response to a product research query; ¶ [0021], product popularity insights may be provided to the user. Such product popularity insights may be provided independently, or may be provided in conjunction with search results).
Thus, given the teaching of RAGHUVEER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a user interface providing users product information including a visual popularity indicator and a sale status indicator for a product of RAGHUVEER into a user interface providing users product information for a product of DICKSON, such that a user interface would provide users product information including a visual popularity indicator and a sale status indicator for a product. One of ordinary skill in the art would have been motivated to do so because RAGHUVEER recognizes that it would have been advantageous to provide popularity and sales indicators to benefit users in searching for a product (¶ [0036], the server(s) 106 may gather information such as product popularity insights for a plurality of products for each one of a plurality of categories … top selling product lists on the Internet. For example, product purchase information … information pertinent to relevant and recent purchase decisions of other customers may be mined and aggregated to benefit an end user in his or her search mission; ¶ [0020-0021], The user may view numerous documents in his or her search for the desired information. Even after spending a significant amount of time reviewing documents, the user may still have difficulty finding the information they seek. Accordingly, the search process may be a frustrating experience for the user … product popularity insights may be provided to the user. Such product popularity insights may be provided independently, or may be provided in conjunction with search results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a user interface providing product information to users (a visual popularity indicator and a sale status indicator for a product) as taught by RAGHUVEER into another known method of a user interface providing product information to users as taught by DICKSON to yield predictable and reasonably successful results, especially given that RAGHUVEER and DICKSON are in the same field of endeavor of product sale (KSR MPEP 2143).

Per claims 6 and 17, DICKSON further teaches “wherein the display device further comprises a display screen” (Fig. 2, display 52; ¶ [0020], As shown in FIGS. 1 and 2, the shopping cart attachment device 70 includes … a display device 52).

Per claims 7 and 18, DICKSON further teaches “wherein the visual popularity indicator and/or the visual sale status indicator is a text- or word-based indicator displayed on the display screen of the display device” (¶ [0025-0026], The retrieved product information identifies information helpful to the customer's shopping process, such as additional purchase suggestions associated with the items placed in the cart 60, locations or aisle numbers for the suggested purchase items, availability of coupons for the suggested purchase items, etc. The retrieved product information can further include nutritional information, expiration date and availability of coupons for the items in the shopping cart 60 and for the suggested purchase items. In fact, any information that will assist the customer in his or her shopping process can be provided to the customer based on the items placed in the shopping cart 60 … The shopping cart attachment device 70 then displays this product information on the display device 23 of the customer's PDA 20 using the wireless communication 26; ¶ [0029-0030], Since the shopping cart attachment device 70 reads all the RFID-tagged items placed inside the shopping cart 60, the shopping cart attachment device 70 can be configured easily to add up the prices of these items and to calculate the running total cost of these items which would be displayed on the customer's PDA 20 and/or the display device 52. This allows the customer to monitor his or her monetary spending as the customer shops … a “check-out” button or indicator is provided for managing the check-out process … can be a computer-generated button displayed on the display device 23 of the PDA 20. If the customer has completed his or her shopping and is ready to check out the items, the customer can actuate the check-out button on the attachment device 70 and/or on the PDA 20. This triggers communication with the store check-out system which displays a check-out message to the customer on the display device 23 and/or the display device 52; ¶ [0032], any information (e.g., suggested additional purchase items, etc.) that is displayed on the display device 23 of the customer's PDA 20 can be displayed on the display device 52 (if provided) of the shopping cart attachment device 70 in lieu of or in addition to the display device 23).
In addition, RAGHUVEER also teaches “wherein the visual popularity indicator and/or the visual sale status indicator is a text- or word-based indicator displayed on the display screen of the display device” (¶ [0051], Information pertaining to each product in the set of products may be provided at 208. For example, a product display module may provide the information for display via a graphical user interface. More particularly, the information for a product may indicate a manufacturer of the product, a model of the product, purchase price information associated with the product, and/or a level of popularity of the product … the information that is provided may indicate that out of 100 cameras sold in the past week, 60 were Nikon D80. In this manner, popularity insights for the past week or month may be provided in response to a product research query; ¶ [0021], product popularity insights may be provided to the user. Such product popularity insights may be provided independently, or may be provided in conjunction with search results; ¶ Claim 20, wherein the product popularity module is configured to identify the set of top selling products that pertain to the particular product category from the product sale information). [Comment: the combination and motivation is the same as that of independent claims.]

Per claim 8, DICKSON further teaches “wherein the wireless communication capabilities of the display device are one or more of WI-FI capabilities, BLUETOOTH capabilities, NFC capabilities, AIRPLAY capabilities, Internet of Things (IoT) capabilities, and RFID capabilities” (¶ [0018-0019] The shopping cart attachment device 70 is configured to detect automatically RFID-tagged items (e.g., item 65 having a RFID tag 81) as they are placed in or removed from the customer's shopping cart 60. The attachment device 70 also reads automatically the RFID tags on these items by radio communication 27 and thereby obtains item information on the items placed in the shopping cart 60 … the shopping cart attachment 70 is able to perform wireless communication 22 with the central processing system 30 and wireless communication 26 with the PDA 20 according to known communication techniques such as infrared techniques, Bluetooth techniques, Bluetooth in combination with LAN network techniques, etc.; ¶ [0021], The communication interface 71 of the shopping cart attachment device 70 is configured to carry out the wireless communication 22 with the communication interface 16 of the central processing system 30, and the wireless communication 26 with the PDA 20. To provide the wireless communications 22 and 26, e.g., using Bluetooth techniques which provide short-range wireless communication, each of the PDA 20 and the communication interfaces 16 and 71 includes therein at least one Bluetooth radio unit).

Claims 2-4, 10, 11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DICKSON-RAGHUVEER, in view of SHULER (US 2018/0288565 A1).
Per claims 2 and 13, DICKSON teaches “wherein the user device is configured to interact with the at least one display device” (¶ [0025-0026], The retrieved product information identifies information helpful to the customer's shopping process, such as additional purchase suggestions associated with the items placed in the cart 60, locations or aisle numbers for the suggested purchase items, availability of coupons for the suggested purchase items, etc. The retrieved product information can further include nutritional information, expiration date and availability of coupons for the items in the shopping cart 60 and for the suggested purchase items. In fact, any information that will assist the customer in his or her shopping process can be provided to the customer based on the items placed in the shopping cart 60 … The shopping cart attachment device 70 then displays this product information on the display device 23 of the customer's PDA 20 using the wireless communication 26; ¶ [0029-0030], Since the shopping cart attachment device 70 reads all the RFID-tagged items placed inside the shopping cart 60, the shopping cart attachment device 70 can be configured easily to add up the prices of these items and to calculate the running total cost of these items which would be displayed on the customer's PDA 20 and/or the display device 52. This allows the customer to monitor his or her monetary spending as the customer shops … a “check-out” button or indicator is provided for managing the check-out process … can be a computer-generated button displayed on the display device 23 of the PDA 20. If the customer has completed his or her shopping and is ready to check out the items, the customer can actuate the check-out button on the attachment device 70 and/or on the PDA 20. This triggers communication with the store check-out system which displays a check-out message to the customer on the display device 23 and/or the display device 52; ¶ [0032], any information (e.g., suggested additional purchase items, etc.) that is displayed on the display device 23 of the customer's PDA 20 can be displayed on the display device 52 (if provided) of the shopping cart attachment device 70 in lieu of or in addition to the display device 23). 
Moreover, DICKSON teaches providing product information to a user interface via wireless communication, DICKSON implies the product information is displayed via a Web-based method, although DICKSON does not explicitly teach “via a mobile device application, a website, or a web-based platform.”
In analogous teaching of providing item information, SHULER explicitly teaches providing item information to a user device via a mobile device application (¶ [0019], This allows an application on a mobile device, such as a smartphone, to supply detailed information about the painting, and to locate the application user within the museum facility; ¶ [0043-00044], When the radio beacon 400 starts broadcasting, a mobile device, such as a smartphone, with that person will receive location information from the radio beacon 400 and might trigger some actions on the mobile device, e.g., if enabled by the user. In a museum use case, for example, the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8 … If a person enters the room and walks up to one of the three objects, the corresponding low energy radio beacon 200 detects the presence of the person and provides a digital radio message to the application on the person's mobile device providing detailed information for the museum object to which the person is proximate).
Thus, given the teaching of SHULER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing item information to a user device via a mobile device application of SHULER into a user device interacting with a display device to provide product information to a user device of DICKSON-RAGHUVEER, such that a user device would interact with a display device to provide product information to a user device via a mobile device application. One of ordinary skill in the art would have been motivated to do so because SHULER recognizes that it would have been advantageous to supply detailed information about an item via a mobile application (¶ [0019], This allows an application on a mobile device, such as a smartphone, to supply detailed information about the painting, and to locate the application user within the museum facility; ¶ [0043-00044], When the radio beacon 400 starts broadcasting, a mobile device, such as a smartphone, with that person will receive location information from the radio beacon 400 and might trigger some actions on the mobile device, e.g., if enabled by the user. In a museum use case, for example, the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8 … If a person enters the room and walks up to one of the three objects, the corresponding low energy radio beacon 200 detects the presence of the person and provides a digital radio message to the application on the person's mobile device providing detailed information for the museum object to which the person is proximate). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of providing item information to a user device (via a mobile device application) as taught by SHULER into another known method of providing item information to a user device (a user device interacting with a display device to provide product information to a user device) as taught by DICKSON-RAGHUVEER to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 3 and 14, DICKSON further teaches “wherein the user device is a smartphone, a tablet, an IoT device, a wearable device, a laptop computer, or a desktop computer” (ABSTRACT, displays this recommended information on the display device of the customer's wireless communication device such as a PDA, a two-way pager, a mobile phone, etc.; ¶ [0017], a personal digital assistance (PDA) 20 including a display device 23 and carried by a user such as a customer).
Shuler further teaches “wherein the user device is a smartphone, a tablet, an IoT device, a wearable device, a laptop computer, or a desktop computer installed with the mobile application or capable of accessing the website or the web-based platform” (¶ [0019], This allows an application on a mobile device, such as a smartphone, to supply detailed information about the painting, and to locate the application user within the museum facility; ¶ [0043-00044], When the radio beacon 400 starts broadcasting, a mobile device, such as a smartphone, with that person will receive location information from the radio beacon 400 and might trigger some actions on the mobile device, e.g., if enabled by the user. In a museum use case, for example, the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8 … If a person enters the room and walks up to one of the three objects, the corresponding low energy radio beacon 200 detects the presence of the person and provides a digital radio message to the application on the person's mobile device providing detailed information for the museum object to which the person is proximate; ¶ [0040], The mobile device 650, for example, may be any wireless mobile device, such as a smartphone, cellphone, laptop, tablet, smart watch, digital glasses, fitness monitor, PDA, tracking device, or some other portable or moveable device). [Comment: the combination and motivation is the same as that of independent claims.]

Per claims 4 and 15, RAGHUVEER further teaches “wherein the visual popularity indicator and/or the visual sale status indicator is based, at least in part, on one or more of: a number of views of the at least one item by one or more additional user devices; a number of views of one or more additional items from a source of the at least one item by one or more additional user devices; one or more sales history data of the source; an availability for bidding on or purchasing the at least one item; a number of previous bids or purchases of the at least one item; the time remaining to bid on or purchase the at least one item; and a number of users receiving alerts via the mobile device application, the website, or the web-based platform relating to the source or the at least one item” (¶ [0036-0037]; the server(s) 106 may gather information such as product popularity insights for a plurality of products for each one of a plurality of categories … top selling product lists on the Internet. For example, product purchase information in electronic mail messages received or transmitted via the server(s) 106 may be processed to extract information such as brand (e.g., manufacturer), model, sales price, and/or date or purchase. Such electronic mail messages may include sales receipts received by users, as well as messages such as purchase orders transmitted by users to sellers (e.g., retailers). As another example, a top selling product list published on the Internet may be processed to extract information such as brand, model, sales price (e.g., average sales price, highest sales price, and/or lowest sales price), and/or date (or date range) that is pertinent to a top selling product list. Electronic mail messages (e.g., including product receipts), top selling product lists, and/or information extracted or derived therefrom may be stored in the memories 108. In this manner, information pertinent to relevant and recent purchase decisions of other customers may be mined and aggregated to benefit an end user in his or her search mission … the product information may identify the top selling product, as well as include sales information pertaining to the top selling product … the sales information may indicate a popularity of the top selling product (e.g., in relation to other top selling products in the same product category). The sales information may also include popularity statistics such as number of units of the top selling product purchased, percentage of products in the category purchased being the top selling product, and/or percentage of sales of the top selling product to individuals having particular user characteristics. Thus, popularity statistics may be category agnostic or category specific. The sales information may be associated with a date and/or date range. Accordingly, product popularity insights may be mined and stored for subsequent retrieval; ¶ [0045], The sales information may also indicate a popularity of the top selling product … the sales information may also include popularity statistics such as number of units of the top selling product purchased, percentage of products in the category purchased being the top selling product, and/or percentage of sales of the top selling product to individuals having particular user characteristics). [Comment: the combination and motivation is the same as that of independent claims.]

Per claims 10 and 19, DICKSON further teaches “wherein the mobile device … is configured to communicate with one or more payment processing mechanisms for paying for the at least one item (¶ [0029-0030], Since the shopping cart attachment device 70 reads all the RFID-tagged items placed inside the shopping cart 60, the shopping cart attachment device 70 can be configured easily to add up the prices of these items and to calculate the running total cost of these items which would be displayed on the customer's PDA 20 and/or the display device 52 … a “check-out” button or indicator is provided for managing the check-out process … the customer can actuate the check-out button on the attachment device 70 and/or on the PDA 20. This triggers communication with the store check-out system which displays a check-out message to the customer on the display device 23 and/or the display device 52) and/or provide a map indicating one or more locations of the at least one item” (¶ [0025], The retrieved product information identifies information helpful to the customer's shopping process, such as additional purchase suggestions associated with the items placed in the cart 60, locations or aisle numbers for the suggested purchase items; ¶ [0027], The message may also identify the locations in the store where the recommended additional purchase items can be found)
SHULER further teaches “wherein the mobile device application, the website, or the web- based platform is configured to … provide a map indicating one or more locations of the at least one item” (¶ [0031], which will broadcast the prepared message. The message, which may sometimes be referred to as a beacon, may include information related to the location or status of the radio beacon 200. Information related to the location and/or status of the radio beacon may be associated with a physical location, display or objects near to the radio beacon, or about displays or objects that a person is to find and inspect. For example, the message may be or may include an address or marker, such as an internet address, a GPS address or indoor location, or a message that is specific to the application in the receiving device. The message may be used for, e.g., determining an indoor location. It should be understood that the message does not have to include the location, but may be a pointer to the information either in an application on the mobile device or in the Internet … the message may include information about the location, e.g., information to determine a position of the receiving device or information associated with the location including objects present at the location; ¶ [0043], When the radio beacon 400 starts broadcasting, a mobile device, such as a smartphone, with that person will receive location information from the radio beacon 400 and might trigger some actions on the mobile device, e.g., if enabled by the user. In a museum use case, for example, the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8). [Comment: the combination and motivation is the same as that of independent claims.]

Per claims 11 and 20, DICKSON does not teach “wherein the at least one item is at least one artwork display.”
SHULER teaches “wherein the at least one item is at least one artwork display” (¶ [0019], This allows an application on a mobile device, such as a smartphone, to supply detailed information about the painting, and to locate the application user within the museum facility; ¶ [0040], beacons associated with art objects; ¶ [0043-0044], the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8 … the corresponding low energy radio beacon 200 detects the presence of the person and provides a digital radio message to the application on the person's mobile device providing detailed information for the museum object to which the person is proximate).
Thus, given the teaching of SHULER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing information for an artwork display of SHULER into providing information for an item display of DICKSON-RAGHUVEER, such that information for an artwork display would be provided to a user. One of ordinary skill in the art would have been motivated to do so because SHULER recognizes that it would have been advantageous to provide detailed information for an artwork in a museum to a user ¶ [0019], This allows an application on a mobile device, such as a smartphone, to supply detailed information about the painting, and to locate the application user within the museum facility; ¶ [0043-0044], the user may install a museum application on the mobile device and indicate interest in new objects in the museum, and the application may provide an audio signal to indicate that there is a new painting located in a room that the user has entered, e.g., museum gallery in FIG. 8 … the corresponding low energy radio beacon 200 detects the presence of the person and provides a digital radio message to the application on the person's mobile device providing detailed information for the museum object to which the person is proximate). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of item (artwork display) as taught by SHULER into another known method of providing item information to a user as taught by DICKSON-RAGHUVEER to yield predictable and reasonably successful results, especially given that SHULER and DICKSON are in the same field of endeavor of providing item information to a user via wireless communication (KSR MPEP 2143).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DICKSON-RAGHUVEER, in view of GOTTSMAN (US 2005/0060343 A1).
Per claims 5 and 16, DICKSON-RAGHUVEER does not teach “wherein the visual popularity indicator and/or the visual sale status indicator is a color-based indicator operating on a color gradient scale.”
In analogous teaching of popularity indicators, GOTTSMAN teaches a popularity indicator is a color-based indicator operating on a color gradient scale (¶ [0089], a grouping of sorted icons in, for example, a same column that are visually coded to visually represent a measure of popularity associated with each data element identified by the icons. For example, in the cell 1540 entitled “portals”, icons designated as 1542 are represented starting with a bright red and gradually change color to lighter red, dark purple, lighter purple, dark blue, lighter blue, etc. in a gradient fashion corresponding to a popularity legend 1544; ¶ [0014], a color gradient arrangement for multiple icons is used to visually illustrate the measure of popularity, such as a popularity within a given subcategory, associated with each data element identified by each of the plurality of icons … sorted icons that are sorted to visually display gradient color scheme indicating, for example, that the icons with the brightest color are the most popular and the subsequent icons in the color gradient represent elements that are less popular).
Thus, given the teaching of GOTTSMAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a color-gradient popularity indicator of GOTTSMAN into a popularity/sale indicator of DICKSON-RAGHUVEER, such that a popularity/sale indicator would be color-gradient. One of ordinary skill in the art would have been motivated to do so because GOTTSMAN recognizes that it would have been advantageous to visually indicate icons in gradient color scheme to improve user experience (¶ [0014], a color gradient arrangement for multiple icons is used to visually illustrate the measure of popularity, such as a popularity within a given subcategory, associated with each data element identified by each of the plurality of icons. As such, a user can visually determine, without needing to see numerical representations, the popularity or importance of a particular reference or series of references from a search and are visually presented with, for example, sorted icons that are sorted to visually display gradient color scheme indicating, for example, that the icons with the brightest color are the most popular and the subsequent icons in the color gradient represent elements that are less popular; ¶ [0096], the hierarchical linking allows the visual representation of more data elements than with conventional user interfaces and expands and contracts matrices to accommodate user preferences. The graphic representation of all the elements in a given category allow the user to readily note what percentage of available elements satisfied a hit, which elements are most popular in a given subcategory, how many hits were maintained, which elements are recently added, all in a graphical manner if desired). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of indicator (color-gradient indicators) as taught by GOTTSMAN into another known method of a popularity/sale indicator as taught by DICKSON-RAGHUVEER to yield predictable and reasonably successful results (KSR MPEP 2143).
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DICKSON-RAGHUVEER, in view of SHAH (US 2017/0139925 A1).
Per claim 9, DICKSON further teaches “wherein the display device further comprises location positioning capabilities, motion detection capabilities, and/or proximity detection capabilities” (¶ [0022-0024], The RFID tag reader 56 is configured to detect automatically all RFID-tagged items 65 as they are placed in and/or removed from the shopping cart 60 and to scan automatically the RFID tags 81 on these items 65. To ensure that only those items in the customer's shopping cart 60 are read and not the items outside the cart 60 (e.g., items placed on store shelves), the reading range of the RFID tag reader 56 is set to equal the area within the shopping cart 60 … As the customer places RFID-tagged items 65 in and out of the customer's shopping cart 60 during his shopping process, the RFID tag reader 56 reads automatically the item information stored in the RFID tag of each item … During the shopping process, the customer picks up certain items in the store and places them into the customer's shopping cart 60. The RFID tag reader 56 mounted on the shopping cart 60 automatically detects placement of the items into (and removal of the items from) the shopping cart 60 and automatically scans the RFID tags on such items). However, the proximity detection capability in DICKSON is used to determine the proximity of the product item to the display device instead of “the proximity of the user device to the display device.” Therefore, DICKSON-RAGHUVEER does not teach “determine the location of the display device, the location of the user device, and/or the proximity of the user device to the display device.”
In analogous teaching of providing display information, SHAH teaches a display device comprising proximity detection capability to determine proximity of a user device to the display device for providing item information from the display device to the user device (Figs, 1, 4, ¶ [0063], the mechanisms can cause supplemental information related to content 404 to be presented on one or more user devices that are in a proximity of display device 404, such as user device(s) 102 associated with presentation device 110 … when presenting an image of a painting on display device 402, the mechanisms can cause information related to the painting (e.g., information about the artist of the painting, reviews related to the painting, a link to information about the painting, etc.) to be presented by user devices 102 and/or 406; ¶ [0055-0056], process 300 can receive identifying information of user devices detected as being present by the requesting presentation device (e.g., a device associated with the request received at 310) … presentation device 110 can detect user devices that are connected to a same local network as presentation device 110 (e.g., a LAN including a Wi-Fi network) … presentation device 110 can use transmitter/receiver 218 to transmit one or more signals (e.g., using any suitable communication standard such as Bluetooth, wireless USB, etc.) to any nearby user devices 102 which can, in some cases, receive the signal using transmitter/receiver 208 and respond with a message indicating that the user device is present …  a user device 102 responding to a signal from presentation device 110 to detect presence of user devices 102). 
Thus, given the teaching of SHAH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a display device comprising proximity detection capability to determine proximity of a user device to the display device of SHAH into a display device comprising proximity detection capability to determine proximity of DICKSON-RAGHUVEER, such that a display device would comprise proximity detection capability to determine proximity of a user device to the display device for providing item information from the display device to the user device. One of ordinary skill in the art would have been motivated to do so because SHAH recognizes that it would have been advantageous to detect a presence/proximity of a user device to a display device to provide information to a user (¶ [0063], the mechanisms can cause supplemental information related to content 404 to be presented on one or more user devices that are in a proximity of display device 404, such as user device(s) 102 associated with presentation device 110, a user device 406 that is not associated with presentation device 110, and/or any other suitable user device. For example, when presenting an image of a painting on display device 402, the mechanisms can cause information related to the painting (e.g., information about the artist of the painting, reviews related to the painting, a link to information about the painting, etc.) to be presented by user devices 102 and/or 406. As another example, when presenting a representation of a news article (e.g., a snippet of the news article, a picture of the news article, etc.) on display device 402, the mechanisms can cause a link to the news article, one or more links to other news documents (e.g., a similar article, a follow-up article, etc.), and/or any other suitable information related to the news article to be presented by user devices 102 and/or 406). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of proximity detection capability of a display device (determining proximity of a user device to the display device) as taught by SHAH into another known method of proximity detection capability of a display device as taught by DICKSON-RAGHUVEER to yield predictable and reasonably successful results, especially given that SHAH and DICKSON are in the same field of endeavor of providing item information from a display device to a user device (KSR MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DELGADO (US 2019/0234791 A1) and DIVEKAR (WO 03/090145 A1) teach a display device interacting with a user device to provide sale information of an item to the user device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456